DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 7, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Foreign Patent Document Cite Nos. 2 and 3 have not been considered.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claim 1, in line 3, “a least” should be “at least”.  In line 4, “a intramedullary” should be “an intramedullary”.
Regarding claim 11, in line 3, “a least” should be “at least”.  In line 4, “a intramedullary” should be “an intramedullary”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 1 and 11, from which claims 2-10 and 12-19 depend, in line 2, “a humerus of the bone” is unclear, as a humerus is a type of bone, not a part of a bone. For the purpose of examination, it is assumed “a humerus bone” is recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0096630 (Lee) in view of U.S. Patent Application Publication No. 2011/0190769 (Haininger).
Regarding claim 1, Lee discloses a method for stabilizing a bone, the method comprising: aligning a bone plate (12) to a lateral surface (see Fig. 2, e.g.) of the bone (1); inserting an intramedullary nail (14) such that the intramedullary nail is at least partially received in a head (3) of the bone and an intramedullary canal (6) of a shaft (2) of the bone (see paragraph [0017] and Fig. 3, e.g.), and inserting one or more fasteners (16) through the bone plate, the intramedullary, nail, and bone to stabilize the bone (see Figs. 1-3 and paragraph [0018]), wherein: the bone plate includes an elongated portion (18) extending along a longitudinal axis and an enlarged head portion (20) extending from the elongated portion, the bone plate further including a plurality of through holes (121); the intramedullary nail includes an upper portion (portion of nail 14 aligned with portion 20 of plate 12, see Figs. 1-3) and a lower portion (portion of nail 14 aligned with portion 18 of plate 12, see Figs. 1-3) extending from the upper portion, the upper portion and the lower portion including a plurality of holes (141); and the one or more fasteners (16) configured to extend through one or more of the plurality of through holes in the bone plate and through one or more of the plurality of holes in the intramedullary nail and into the bone (see Figs. 1-3 and paragraph [0018]).
Lee is silent on what type of bone is the treated bone.  However, Haininger discloses a method for stabilizing a bone with a combination of plate, intramedullary nail, and a plurality of fasteners, where the type of bone being stabilized is a humerus bone (see Abstract and Fig. 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the method for stabilizing a bone of Lee to treat a humerus bone as suggested by Haininger, as the humerus bone is especially vulnerable to bone head fractures that require stabilization of the type provided by the method of Lee (see Haininger, paragraphs [0002]-[0005]).  
Regarding claim 7, Lee discloses wherein the lower portion of the intramedullary nail is configured to be positioned in an intramedullary canal (see paragraph [0017] and Fig. 3, e.g.) and the upper portion of the intramedullary nail is configured to be positioned in a head of the bone (see paragraph [0017] and Fig. 3, e.g.), the bone being modified to be a humerus as suggested by Haininger regarding claim 1.
Regarding claim 9, Lee discloses wherein the lower portion is fixed in position relative to the upper portion of the intramedullary nail (nail 14 is shown as one integral piece with the upper and lower portions fixed in position relative to each other, see Figs. 1-3).
Regarding claim 11, Lee discloses a method for stabilizing a bone, the method comprising: aligning a bone plate (12) to a lateral surface (see Fig. 2, e.g.) of the bone (1); inserting an intramedullary nail (14) such that the intramedullary nail is at least partially received in a head (3) of the bone and an intramedullary canal (6) of a shaft (2) of the bone (see paragraph [0017] and Fig. 3, e.g.), and inserting a first plurality of fasteners (fasteners 16 for insertion through upper plate portion 20 into nail 14), a second plurality of fasteners (fasteners 16 for insertion through lower plate portion 18 into nail 14), and a third plurality of fasteners (fasteners 16 for insertion into holes in lugs 201 of plate portion 20) through the bone plate, the intramedullary, nail, and bone to stabilize the bone (see Figs. 1-3 and paragraph [0018]), wherein: the bone plate includes an elongated portion (18) extending along a longitudinal axis and an enlarged head portion (20) extending from the elongated portion, the bone plate further including a plurality of through holes (121) through the enlarged head portion and the elongated portion; the intramedullary nail includes an upper portion (portion of nail 14 aligned with portion 20 of plate 12, see Figs. 1-3) and a lower portion (portion of nail 14 aligned with portion 18 of plate 12, see Figs. 1-3) extending from the upper portion, the upper portion and the lower portion including a plurality of holes (141); the first plurality of fasteners (fasteners 16 for insertion through upper plate portion 20 into nail 14) configured to be positioned through the plurality of through holes in the enlarged head portion of the bone plate and through the plurality of holes in the upper portion of the intramedullary nail and into the bone (see Figs. 1-3); the second plurality of fasteners (fasteners 16 for insertion through lower plate portion 18 into nail 14) positioned through the plurality of through holes in the elongated portion of the bone plate and through the plurality of holes in the lower portion of the intramedullary nail and into the bone (see Figs. 1-3); and the third plurality of fasteners (fasteners 16 for insertion into holes in lugs 201 of plate portion 20) positioned through the plurality of through holes in the bone plate and directly into bone without passing through the intramedullary nail (see Figs. 1-3).
Lee is silent on what type of bone is the treated bone.  However, Haininger discloses a method for stabilizing a bone with a combination of plate, intramedullary nail, and a plurality of fasteners, where the type of bone being stabilized is a humerus bone (see Abstract and Fig. 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the method for stabilizing a bone of Lee to treat a humerus bone as suggested by Haininger, as the humerus bone is especially vulnerable to bone head fractures that require stabilization of the type provided by the method of Lee (see Haininger, paragraphs [0002]-[0005]).  
Regarding claim 18, Lee discloses wherein the lower portion of the intramedullary nail is configured to be positioned in an intramedullary canal (see paragraph [0017] and Fig. 3, e.g.) and the upper portion of the intramedullary nail is configured to be positioned in a head of the bone (see paragraph [0017] and Fig. 3, e.g.), the bone being modified to be a humerus as suggested by Haininger regarding claim 11.
Claims 2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haininger, and further in view of U.S. Patent Application Publication No. 2015/0313653 (Ponce) and U.S. Patent Application Publication No. 2010/0211112 (Kuster).
Regarding claims 2 and 13, Lee fails to disclose wherein the plurality of through holes comprise first and second polyaxial openings, and the first plurality of fasteners comprise polyaxial calcar screws configured to be received in the first and second polyaxial openings and configured to be aimed at a calcar region of a proximal humerus.  However, Ponce discloses a fixation device (10) for proximal humerus fractures, wherein the device includes a plurality of through holes (see Figs. 1 and 5, e.g.) that comprise first and second openings (openings 20), and the device further includes a plurality of fasteners that comprise calcar screws (56) configured to be received in the first and second openings and configured to be aimed at a calcar region of a proximal humerus (see Abstract and paragraph [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first fasteners and corresponding openings to comprise screws configured to be aimed at the calcar region in order to help prevent against collapse of the humerus head after fixation of the fracture (see Ponce, Abstract).
Lee in view of Haininger and Ponce fails to suggest the openings and fasteners being polyaxial.  However, Ponce suggests that openings for calcar screws may be arranged to support varied angles of screw insertions (see paragraph [0028]) and Kuster discloses a humeral fixation system in which screws and their corresponding openings may be polyaxial (see paragraphs [0062] and [0069]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the calcar screws and their corresponding openings polyaxial as suggested by Kuster in order to allow the user to place the calcar screws at an optimal angle for facilitating healing of the fracture.
Regarding claims 4 and 15, Lee discloses one of the plurality of holes (141) in the lower portion of the intramedullary nail receiving a second screw fastener (one of fasteners 16 for insertion through lower plate portion 18 into nail 14).  Lee fails to disclose wherein the plurality of through holes comprise a plurality of elongated slots positioned on the elongated portion of the plate, and the second plurality of fasteners comprise at least one polyaxial screw configured to be received in at least one of the plurality of elongated slots and within one of the plurality of holes in the lower portion of the intramedullary nail to permit dynamic compression of the bone.  However, Ponce discloses a fixation device (10) for proximal humerus fractures, wherein the device includes a plurality of through holes (see Figs. 1 and 5, e.g.), the plurality of through holes comprise a plurality of elongated slots (22/24) positioned on the elongated portion (14/16) of a plate (10), and the plurality of fasteners comprise at least one screw (58) configured to be received in at least one of the plurality of elongated slots.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee in view of Haininger such that the elongated portion of the plate includes elongated slots for receiving at least one screw that is configured to be received in the humeral shaft and lower portion of an intramedullary nail in order to facilitate supporting the humeral shaft with screws insertable at multiple locations (the user may choose which location in a given slot is optimal) and in order to strengthen fixation of a humeral fracture via secure attachment of the plate and nail together.  
Lee in view of Haininger and Ponce fails to suggest the at least one fastener received in the elongated slots being polyaxial to permit dynamic compression of the bone.  However, Kuster discloses a humeral fixation system in which screws and their corresponding openings may be polyaxial (see paragraphs [0062] and [0069]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the screws and their corresponding openings polyaxial as suggested by Kuster in order to allow the user to place the screws at an optimal angle for facilitating healing of the fracture.
Claims 3, 5, 8, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haininger, and further in view of Ponce.  
Regarding claims 3 and 14, Lee discloses wherein openings (141) in the upper portion of the intramedullary nail are configured to receive first screw fasteners (fasteners 16 for insertion through upper plate portion 20 into nail 14).  Lee fails to disclose wherein the plurality of through holes comprise a plurality of fixed angle openings positioned on the enlarged head portion of the plate, and the plurality of first fasteners comprise fixed angle, locking screws configured to be received in the respective fixed angle openings and the upper portion of the intramedullary nail and configured to be aimed at a humeral head.  However, Ponce discloses a fixation device (10) for proximal humerus fractures, wherein the device includes a plurality of through holes (see Figs. 1 and 5, e.g.), wherein the plurality of through holes comprise a plurality of fixed angle (see paragraph [0026]; predetermined angle) openings (18/38) positioned on an enlarged head portion (12) of a plate (10), and the device further includes a plurality of fasteners that comprise fixed angle, locking screws (54) configured to be received in the respective fixed angle openings, and configured to be aimed at a humeral head (see paragraph [0025], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify of Lee in view of Haininger such that the enlarged head portion of the plate includes fixed angle openings for receiving fixed angle screws that are configured to be received in a humeral head and upper portion of an intramedullary nail in order to facilitate supporting the humeral head and strengthen fixation of a humeral fracture via secure attachment of the plate and nail together.  
Regarding claims 5 and 16, Lee fails to disclose wherein the enlarged head portion extends at an angle relative to the longitudinal axis.  However, Ponce discloses a fixation device for proximal humerus fractures, wherein the device includes a plate (10) that includes an elongated portion (14/16) extending along a longitudinal axis and an enlarged head portion (12), wherein the enlarged head portion (12) extends at an angle relative to the longitudinal axis (see Fig. 2 and paragraph [0015]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee in view of Haininger such that the enlarged head portion extends at an angle relative to the longitudinal axis in order to facilitate contouring of the plate to a humerus bone (see Ponce, Fig. 2 and paragraph [0015]).
Regarding claims 8 and 19, Lee fails to disclose wherein the plate further comprises a second plurality of openings configured as suture holes to receive sutures configured to secure the plate to surrounding tissue.  However, Ponce discloses a fixation device for proximal humerus fractures, wherein the device includes a plate (10) that further comprises a second plurality of openings (15) configured as suture holes to receive sutures configured to secure the plate to surrounding tissue (see paragraph [0016]; openings 15 are configured as suture holes that are capable of receiving sutures that can be configured to secure the plate to surrounding tissue). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate of Lee in view of Haininger to have suture holes in order to facilitate additional securing of the plate via sutures securing the plate to surrounding tissue.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haininger, and further in view of U.S. Patent Application Publication No. 2006/0009771 (Orbay).
Regarding claims 6 and 17, Lee and Haininger fail to suggest wherein the first, second, or third plurality of fasteners include fasteners having self-forming threads on a head portion of the fasteners, which are configured to lock to at least one of the plurality of through holes on the plate.  However, Orbay discloses a bone stabilization system (100) wherein a plurality of fasteners (400) have self-forming threads (406) on a head portion (402) of the fasteners (see paragraphs [0046]-[0048] and Figs. 8A-8C), the fasteners configured to lock to at least one of a plurality of through holes on a plate of the system (see paragraphs [0046]-[0048] and Figs. 8A-8C).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify at least some of the fasteners of Lee in view of Haininger to have self-forming threads as suggested by Orbay in order to facilitate allowing the user to choose the optimum angle of insertion of the fasteners (see Orbay, paragraphs [0046]-[0048] and Haininger, paragraph [0069]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haininger, and further in view of U.S. Patent Application Publication No. 2012/0209270 (Segina).
Regarding claim 10, Lee in view of Haininger fails to suggest wherein the plate has a length greater than a length of the intramedullary nail.  However, Segina discloses a bone stabilization system (200, see Fig. 2) including an outer plate (204) and intramedullary implant (201), wherein the plate has a length greater than a length of the intramedullary implant (see Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee in view of Haininger such that the plate has a length greater than a length of the nail as suggested by Segina as in order to provide fixation and support of the bone over a larger area.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haininger, and further in view of U.S. Patent Application Publication No. 2007/0219636 (Thakkar).
Regarding claim 12, Lee and Haininger fail to disclose further comprising a single fastener positioned through one of the plurality of through holes in the elongated portion of the bone plate and directly into bone without passing through the intramedullary nail.  However, Thakkar discloses a bone fixation system (see Fig. 30) including a plate (50) and an intramedullary nail (42), wherein the system comprises fasteners (46) configured to protrude through the plate, the nail, and bone, and the system further comprises a single fastener (85) positioned through one of the plurality of through holes in the elongated portion of the bone plate and directly into bone without passing through the intramedullary nail (see Fig. 30).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee in view of Haininger to include the additional fastener as suggested by Thakkar in order to help secure attachment of the plate to the bone via providing additional fastening of the plate to the cortical portion of the bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773